DETAILED ACTION
Status of Claims
This is the non-final office action in response to the application’s response filed on 07/21/2022.
Claims 4-5, 11-12, 17-18, and 21-22 have been canceled, and new claims 25-26 have been added.
Claims 1-3, 6-10, 13-16, 19-20, and 23-26 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions to be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a communication with the applicant’s representative, Hongjuan Li, on August 18, 2022.
Please recall all prior versions of the claims with the amended claims below, wherein,
Claims 4-5, 11-12, 17-18, 21-23, and 25-26 have been canceled.
Claims 1-3, 6-10, 13-16, 19-20, and 24 are pending.
The amended claims:
	1. 	(Currently Amended) A computer-implemented method, comprising:
	receiving, by a blockchain node in a blockchain network, a transaction for creating a smart contract, wherein the transaction comprises i) machine codes of the smart contract that are compiled by a compilation service provider performing Ahead of Time (AoT) compilation on bytecodes of the smart contract, and ii) a signature of the compilation service provider performing the AoT compilation; 
	determining that a trigger condition is satisfied, wherein the trigger condition comprises i) a type of the transaction is a contact deployment type and ii) the transaction includes the machine codes of the smart contract;
	in response to determining that the trigger condition is satisfied, invoking, by the blockchain node, a system contract i) that includes a pre-defined public key corresponding to the compilation service provider, ii) is deployed by a blockchain administrator, and iii) whose management authority belongs to the blockchain administrator;
	sending, by the blockchain node, the signature to the system contract;
	receiving, by the blockchain node, an identification result returned by the system contract, wherein the identification result indicates whether the signature is verified by the pre-defined public key corresponding to the compilation service provider; 
	determining, by the blockchain node, that the compilation service provider performing the AoT compilation of the smart contract is trusted based on the identification result; and 
	in response to determining that the compilation service provider is trusted, completing, by the blockchain node, a deployment of the smart contract based on the machine codes of the smart contract, wherein deployment of the smart contract comprises:
		initiating, by the blockchain node, a consensus process for creating the smart contract within a set of consensus nodes,
		creating, by the blockchain node, an address for the smart contract, wherein the address of the smart contract created by each consensus node for the smart contract is the same, and
		storing, by the blockchain node, the machine codes of the smart contract locally. 

2. 	(Original) The computer-implemented method of claim 1, wherein the AoT compilation on the bytecodes of the smart contract comprises:
	performing an optimization in a process of performing the AoT compilation on the bytecodes of the smart contract.

3. 	(Previously Presented) The computer-implemented method of claim 1, wherein the compilation service provider comprises any of: a client device that submits the transaction, any blockchain node in the blockchain network, or a third-party server different from the client device and any blockchain node.

4. 	(Cancelled) 

5. 	(Cancelled) 

6. 	(Previously Presented) The computer-implemented method of claim 1, wherein invoking, by the blockchain node, the system contract comprises:
	reading, by the blockchain node, a contract address of the system contract from the transaction; and 
invoking, by the blockchain node, the system contract based on the contract address.

7. 	(Currently Amended) The computer-implemented method of claim 1, wherein invoking, by the blockchain node, the system contract comprises:
	
	

8. 	(Previously Presented) The computer-implemented method of claim 1, wherein the system contract is deployed in a genesis block.

 (Currently Amended) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system comprising a blockchain node in a blockchain network to perform operations comprising:
	receiving, by the blockchain node in the blockchain network, a transaction for creating a smart contract, wherein the transaction comprises i) machine codes of the smart contract that are compiled by a compilation service provider performing Ahead of Time (AoT) compilation on bytecodes of the smart contract, and ii) a signature of the compilation service provider performing the AoT compilation; 
	determining that a trigger condition is satisfied, wherein the trigger condition comprises i) a type of the transaction is a contact deployment type and ii) the transaction includes the machine codes of the smart contract;
	in response to determining that the trigger condition is satisfied, invoking, by the blockchain node, a system contract i) that includes a pre-defined public key corresponding to the compilation service provider, ii) is deployed by a blockchain administrator, and iii) whose management authority belongs to the blockchain administrator;
	sending, by the blockchain node, the signature to the system contract;
	receiving, by the blockchain node, an identification result returned by the system contract, wherein the identification result indicates whether the signature is verified by the pre-defined public key corresponding to the compilation service provider; 
	determining, by the blockchain node, that the compilation service provider performing the AoT compilation of the smart contract is trusted based on the identification result; and 
	in response to determining that the compilation service provider is trusted, completing, by the blockchain node, a deployment of the smart contract based on the machine codes of the smart contract, wherein deployment of the smart contract comprises:
		initiating, by the blockchain node, a consensus process for creating the smart contract within a set of consensus nodes,
		creating, by the blockchain node, an address for the smart contract, wherein the address of the smart contract created by each consensus node for the smart contract is the same, and
		storing, by the blockchain node, the machine codes of the smart contract locally. 

10. 	(Previously Presented) The non-transitory, computer-readable medium of claim 9, wherein the compilation service provider comprises any of: a client device that submits the transaction, any blockchain node in the blockchain network, and a third-party server different from the client device and any blockchain node.

11. 	(Cancelled) 

12.	 (Cancelled) 

13. 	(Previously Presented) The non-transitory, computer-readable medium of claim 9, wherein invoking, by the blockchain node, the system contract comprises:
	reading, by the blockchain node, a contract address of the system contract from the transaction; and 
	invoking, by the blockchain node, the system contract based on the contract address.

14. 	(Currently Amended) The non-transitory, computer-readable medium of claim 9, wherein invoking, by the blockchain node, the system contract comprises:
	
	

15. 	(Currently Amended) A computer-implemented system, comprising:
	one or more computers comprising a blockchain node in a blockchain network; and 	
	one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: 
	receiving, by the blockchain node in the blockchain network, a transaction for creating a smart contract, wherein the transaction comprises i) machine codes of the smart contract that are compiled by a compilation service provider performing Ahead of Time (AoT) compilation on bytecodes of the smart contract, and ii) a signature of the compilation service provider performing the AoT compilation; 
	determining that a trigger condition is satisfied, wherein the trigger condition comprises i) a type of the transaction is a contact deployment type and ii) the transaction includes the machine codes of the smart contract;
	in response to determining that the trigger condition is satisfied, invoking, by the blockchain node, a system contract i) that includes a pre-defined public key corresponding to the compilation service provider, ii) is deployed by a blockchain administrator, and iii) whose management authority belongs to the blockchain administrator;
	sending, by the blockchain node, the signature to the system contract;
	receiving, by the blockchain node, an identification result returned by the system contract, wherein the identification result indicates whether the signature is verified by the pre-defined public key corresponding to the compilation service provider; 
	determining, by the blockchain node, that the compilation service provider performing the AoT compilation of the smart contract is trusted based on the identification result; and 
	in response to determining that the compilation service provider is trusted, completing, by the blockchain node, a deployment of the smart contract based on the machine codes of the smart contract, wherein deployment of the smart contract comprises:
		initiating, by the blockchain node, a consensus process for creating the smart contract within a set of consensus nodes,
		creating, by the blockchain node, an address for the smart contract, wherein the address of the smart contract created by each consensus node for the smart contract is the same, and
		storing, by the blockchain node, the machine codes of the smart contract locally. 

16. 	(Previously Presented) The computer-implemented system of claim 15, wherein the compilation service provider comprises any of: a client device that submits the transaction, any blockchain node in the blockchain network, and a third-party server different from the client device and any blockchain node.

17.	 (Cancelled) 

18. 	(Cancelled) 

19. 	(Previously Presented) The computer-implemented system of claim 15, wherein invoking, by the blockchain node, the system contract comprises:
	reading, by the blockchain node, a contract address of the system contract from the transaction; and 
	invoking, by the blockchain node, the system contract based on the contract address.

20. 	(Currently Amended) The computer-implemented system of claim 15, wherein invoking, by the blockchain node, the system contract comprises:
	
	

21.	 (Cancelled) 

22.	 (Cancelled) 

23.	 (Cancelled) 

24. 	(Previously Presented) The computer-implemented method of claim 1, wherein only the blockchain administrator is authorized to perform operations comprising version update for the system contract, while different blockchain accounts is only authorized to invoke the system contract. 

25. 	(Cancelled) 

26. 	(Cancelled) 


 
Allowable Subject Matter
Claims 1-3, 6-10, 13-16, 19-20, and 24 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance over prior art:
	Claim 1 discloses a method for creating and deploying a smart contract. A blockchain node receives a transaction for creating a smart contract. The transaction comprises the machine codes of the smart contract, which is compiled by a complication service provider, and a signature of the complication service provider. A system contract is invoked if the blockchain node determines that the type of the transaction is for the contract deployment and that the transaction includes the machine codes of the smart contract. The system contract comprises a pre-defined public key corresponding to the compilation service provider. After the blockchain node receives an identification result from the system contract that validates the signature of the compilation service provider based on the pre-defined public key, the blockchain node determines that the service provider is trusted. The smart contract is deployed to the blockchain by initiating a consensus process and is stored locally in response to determining that the service provider is trusted.
	Claim 1 recites “receiving, by a blockchain node in a blockchain network, a transaction for creating a smart contract, wherein the transaction comprises i) machine codes of the smart contract that are compiled by a compilation service provider performing Ahead of Time (AoT) compilation on bytecodes of the smart contract, and ii) a signature of the compilation service provider performing the AoT compilation; determining that a trigger condition is satisfied, wherein the trigger condition comprises i) a type of the transaction is a contact deployment type and ii) the transaction includes the machine codes of the smart contract; in response to determining that the trigger condition is satisfied, invoking, by the blockchain node, a system contract i) that includes a pre-defined public key corresponding to the compilation service provider, ii) is deployed by a blockchain administrator, and iii) whose management authority belongs to the blockchain administrator; sending, by the blockchain node, the signature to the system contract; receiving, by the blockchain node, an identification result returned by the system contract, wherein the identification result indicates whether the signature is verified by the pre-defined public key corresponding to the compilation service provider; determining, by the blockchain node, that the compilation service provider performing the AoT compilation of the smart contract is trusted based on the identification result; and in response to determining that the compilation service provider is trusted, completing, by the blockchain node, a deployment of the smart contract based on the machine codes of the smart contract, wherein deployment of the smart contract comprises: initiating, by the blockchain node, a consensus process for creating the smart contract within a set of consensus nodes, creating, by the blockchain node, an address for the smart contract, wherein the address of the smart contract created by each consensus node for the smart contract is the same, and storing, by the blockchain node, the machine codes of the smart contract locally.”

	The closest prior arts of records are as follows:
KULKARNI et al. (WO 2020150741 A1) (“Kulkarni”)
Dong et al. (“Celer Network: Bring Internet Scale to Every Blockchain,” September 2018) (“Dong”)
CHEN et al. (CN 108768988 A) (“Chen”)
Padmanabhan (US 20200344132 A1) (“Padmanabhan”)
WU et al. (CN 111402033 A) (“Wu”)
MA et al. (CN 111324645 A) (“Ma”)
	Kulkarni discloses a digital asset system that comprises a user information system, a transaction machine instructions generator to produce machine instructions of a blockchain transaction, a signing module, a blockchain communications system that sends system-signed messages to a blockchain system, and a transaction mediating system that receives user input comprising a transaction data structure representing the blockchain transaction. The transaction mediating system can send machine instructions to other elements of the system in response to user input and machine instructions of the blockchain transaction for execution on a blockchain system. The signature module can generate a system-signed message with a digital signature associated with the digital asset system. The system further comprises a smart contract program code generator that can take the inputs and generate machine codes of the smart contract before the smart contract is deployed. The generated machine codes of the smart contract can be included in a signed transaction and deployed on a blockchain.
	Dong discloses a Celer Network that is an Internet-scale, trust-free, and privacy-preserving platform where everyone can quickly build, operate, and use highly scalable application and that runs on top of existing and future blockchain. Dong further discloses applying modern VM techniques such as ahead-of-time compilation (AOT) and just-in-time compilation (JIT) to achieve near-native performance of off-chain smart contract execution. Instead of interpreting the smart contract bytecodes like what most Ethereum VMs currently do, the system compiles the bytecodes to lower level intermediate representations that are closer to native code.
	Chen discloses a blockchain system that controls the access to the encrypted data based on the validation of the signature. After the client sends the signature to the blockchain system, the blockchain system calls the smart contract of the contract layer, obtains the signature, retrieves the pre-defined public key stored on the blockchain, and verifies whether the received signature is in an effective state through the pre-defined public key. 
	Padmanabhan discloses a system for implementing a metadata-driven rules engine on a blockchain. The system comprises a blockchain administrator for managing the resources of the blockchain network. The blockchain administrator defines the executable operations based on the customized criteria and creates smart contracts. When a smart contract is deployed on a blockchain, the system initiates a consensus process and stores the smart contract in the blockchain if the consensus is reached. 
	Wu discloses a method for managing the asset account on the blockchain network. The system receives the transaction and invokes a smart contract to perform the business logic and to write the account information associated with the transaction to the corresponding account. When the smart contract is deployed to the blockchain, a consensus process is initiated. The system further creates a contract account and a specific address corresponding to the smart contract that appears on the blockchain. The contract code is stored in the account storage of the contract account.
	Ma discloses a system for processing transaction data via the smart contract. The smart contract is created based on the transaction information and deployed on the blockchain and comprises the rules and business logics for processing and converting the transaction data. The smart contract sets a trigger condition, and the business logics/protocols are executed when the trigger condition is satisfied. 
	The cited references, alone or in combination, do not teach the specific combination of “determining that a trigger condition is satisfied, wherein the trigger condition comprises i) a type of the transaction is a contact deployment type and ii) the transaction includes the machine codes of the smart contract; in response to determining that the trigger condition is satisfied, invoking, by the blockchain node, a system contract i) that includes a pre-defined public key corresponding to the compilation service provider, ii) is deployed by a blockchain administrator, and iii) whose management authority belongs to the blockchain administrator; sending, by the blockchain node, the signature to the system contract; receiving, by the blockchain node, an identification result returned by the system contract, wherein the identification result indicates whether the signature is verified by the pre-defined public key corresponding to the compilation service provider; determining, by the blockchain node, that the compilation service provider performing the AoT compilation of the smart contract is trusted based on the identification result; and in response to determining that the compilation service provider is trusted, completing, by the blockchain node, a deployment of the smart contract based on the machine codes of the smart contract, wherein deployment of the smart contract comprises: initiating, by the blockchain node, a consensus process for creating the smart contract within a set of consensus nodes, creating, by the blockchain node, an address for the smart contract, wherein the address of the smart contract created by each consensus node for the smart contract is the same, and storing, by the blockchain node, the machine codes of the smart contract locally.” Therefore, the claim of the instant application is not obvious over Kulkarni, Dong, Chen, Padmanabhan, Wu, and Ma for the reason given above.
	Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Kulkarni because Kulkarni is not concerned about invoking a system contract by the trigger conditions or about validating the signature by the system contract via a pre-defined public key.
	Therefore, the limitations lacking in the prior art, in combination with other limitations clearly claimed for patent, are novel and unobvious.
	Accordingly, dependent claims 2-3, 6-8, 10, 13-14, 16, 19-20, and 24 incorporate allowable subject matter through their dependency and hence allowable.
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D./Examiner, Art Unit 3685                                                                                                                                                                                                        
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685